Creation of an immigration liaison officers' network (debate)
The next item is the report by Agustín Díaz de Mera García Consuegra, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 377/2004 on the creation of an immigration liaison officers' network - C7-0055/2009 -.
Madam President, I would like to begin by thanking my fellow Members, Mrs Guillaume, Mr Ilchev, Mrs Keller, Mrs Wikström and Mr Tavares. The support they have given me has improved this report.
I would specifically like to draw the Council's and the Commission's attention to the terminology. From my point of view, it would be more appropriate if we used the term 'irregular immigration'. Up to now, clandestine immigration has been referred to as 'illegal immigration' in all the legislative instruments the EU has enacted.
Although it is true that in some Member States, an irregular entry or stay constitutes a crime and in others, the term 'irregular' has no legal or semantic significance, in many other Member States, an irregular entry or stay does not constitute an unlawful act, which is why we should not generally criminalise these activities.
For this reason, in the explanatory statement of the report, it is asked that the institutions revise the terminology that is used, insisting on the need to find a more precise and appropriate definition for the phenomenon of clandestine immigration.
Moving on to the substance of this issue, the immigration liaison officers' network was created by Council Regulation (EC) No 377/2004. This instrument states that the liaison officers will be representatives of a Member State posted abroad by the immigration service or other appropriate authority with the aim of establishing and maintaining contact with the authorities of the host country, aiming to contribute to the prevention and combat of clandestine immigration, the repatriation of irregular immigrants and the management of legal immigration.
Since the enactment of the regulation, the Frontex Agency has been established, whose mission is to coordinate operational cooperation between Member States in the area of external border management; assist the Member States in the training of national border guards; carry out risk analyses; monitor the development of external border control and surveillance research; assist Member States in circumstances that require increased technical and operational assistance at external borders and provide them with the necessary support in the organising of joint return operations.
It is evident that the important mission entrusted to Frontex could be achieved in a more efficient way if they could draw upon the knowledge and experience of the immigration liaison officers' network, especially if we take into account the fact that the European Agency does not have offices or representatives outside EU territory.
The proposed amendment to Regulation (EC) No 337/2004 aims to harness the knowledge and experience of the immigration officials for Frontex and vice versa, which was not included in the original regulation.
Furthermore, the proposed amendment suggests accessing the information obtained by the liaison officers' network through ICONet, which is a secure information and coordination network for the immigration management services of Member States, accessing the External Borders Fund to promote the creation of liaison officers' networks and, finally, facilitating a mechanism for the presentation of reports on the activity of the network and the designation of named regions of interest in the area of immigration.
The relevant legal bases of the proposal are Article 63(3)(b) and Article 66 of the Treaty establishing the European Community.
I will stop there, Madam President, and will make further observations in the second round.
Member of the Commission. - Madam President, I would very much like to thank the Committee on Civil Liberties, Justice and Home Affairs in general and, specifically, the rapporteur, Mr Díaz de Mera García Consuegra, and the shadow rapporteurs for the work done on this very important dossier and I welcome the agreement reached with the Council.
The suggested amendment will enable closer cooperation between Frontex and the immigration liaison officers' network and that will improve the information exchange via a web-based secure IT platform and ensure that the Council and Parliament are properly informed about the activities of these networks.
Moreover, I am also pleased that, through the amendments put forward by Parliament, a human-rights based approach will be applied when reporting on the situation in matters related to irregular immigration in the selected third countries. Let me say that I fully agree with the rapporteur that we should use the word 'irregular' migration. Unfortunately, the Treaty in Article 79 refers to 'illegal' so that is why it is in there, but I myself also always use the term 'irregular' migration, so I fully agree with you.
Thanks to the amendments to the regulatory framework that you have introduced, and in accordance with the Stockholm Programme, the liaison officers' networks will be adapted in a way that will improve their contribution to a better understanding of the root causes of migration movements with a view to addressing these phenomena properly. So I hope that when you vote tomorrow on the amended regulation, it will be adopted without any delay and thus enable us to exploit more efficiently this very important cooperation tool for migration management.
Madam President, Commissioner, ladies and gentlemen, we always support proposals in Parliament that aim to respond to the need for the adequate management of legal as well as illegal or clandestine flows of migrants. This proposal is also part of this dynamic and aims to introduce amendments - already outlined with great authority by Mr Díaz de Mera - to Council Regulation (EC) No 377/2004 on the creation of an immigration liaison officers' network, in order to create the necessary synergies between this important instrument for cooperation and the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), which was only created at a later stage.
As representatives of the Member States abroad, it falls to the liaison officers - currently posted in more than 130 third countries - to maintain the necessary contacts with the authorities of the host country, so as to contribute to preventing and combating illegal immigration for returning illegal immigrants and managing legal immigration. As Frontex does not have permanent representatives outside Union territory, there is no longer any doubt about how important such cooperation has become. Frontex must, on the basis of information gathered by the liaison officers, go ahead with the risk analyses and with strengthening operational cooperation between Member States and third countries.
The information obtained by these networks will then be transmitted using ICONet - a secure information network to coordinate the services responsible for the management of flows of migrants in Member States - and, at the same time, will enable these networks to benefit from the funds available from the European External Borders Fund.
As Mr Díaz de Mera must already be wondering why I have not yet mentioned it, I should like to stress that he has done an excellent job, not just in terms of the quality and effort he has put in, as he always does with these reports, but also because of the efforts he has made towards reaching agreement on this important issue at first reading.
on behalf of the S&D Group. - Madam President, in taking this opportunity to speak on behalf of the S&D shadow, Ms Guillaume, I would like to thank the rapporteur, Mr Díaz de Mera García Consuegra, for having actively consulted all the shadows in his usual way and successfully pushed forward the negotiations with the Council.
Whereas the Commission proposal consists of mostly technical modifications, this report has, in my view, allowed for a better understanding and consideration of the complexity and scope of the liaison officers' activities. Immigration Liaison Officers (ILOs) are indeed engaged in quite complex and opaque activities. It is therefore absolutely necessary - for reasons of transparency - to further a better exchange of information with the European Parliament, on the one hand, and organisations such as the UNHCR and the Asylum Support Office, on the other. It is also fundamental to include and promote the human rights orientated approach to the mission of ILOs, which the Commissioner has just mentioned. It is surely needless to recall that, in the context of addressing mixed migratory movements, the posting of ILOs in third countries may raise several concerns from a fundamental rights perspective, in particular, regarding the right of individuals to leave a country, including their own, and the right of asylum seekers to flee and find protection from persecution.
Finally, on the heated debate concerning terminology, we have in the explanatory memorandum a satisfactory compromise for what seems to be an endless debate. I will finish by thanking Mr Díaz de Mera García Consuegra and saying that our group will fully support his report.
Madam President, I would also like to join those who have expressed their appreciation of the efforts of the rapporteur, Mr Díaz de Mera, as he created an atmosphere which allowed us to successfully discuss his proposed changes, to edit the most complex ones and to reach compromises which mean that we can now be pleased with our efforts.
As a representative of the ALDE Group, I would first of all like to point out that the results achieved are largely due to the fact that on this occasion, the issue of human rights was integrated into the larger topic of immigration and the management of immigration processes. In this way, whilst observing human rights, we can guarantee an ongoing humane and fitting approach both by immigration officials and by Frontex staff.
Secondly, a great merit of our work is that cooperation will improve, both among communications officials and between them and Frontex. And finally, Frontex will use our combined efforts to establish a new know-how which will be larger in scope and more varied in its functions. This know-how will be in the hands of the institutions and persons responsible to allow them to control immigration processes more effectively. And what makes more effective management of immigration processes necessary? The fact that immigration processes will remain active and are likely to intensify in the near future.
on behalf of the Verts/ALE Group. - Madam President, I also would like to thank the rapporteur, Mr Díaz de Mera García Consuegra, for his great work. The immigration liaison officers should not only be seen as 'facilitators of deportations' - which I would actually not like them to be seen as - they should closely monitor the human rights situation in the host countries and especially the protection offered to asylum seekers and returnees.
I am very happy that our rapporteur managed to include a reference to human rights and reporting on human rights several times in the report - an aspect that was missing completely from the original proposal.
I also welcome the greater role that is given to the European Parliament, being the only directly elected body at EU level and which has an even greater role now after the Lisbon Treaty - although not everybody seems to have realised that yet.
Madam President, I should first of all like, as has already been said several times, to congratulate Mr Díaz de Mera on his excellent work, and on his cooperation and dialogue with us throughout this process: in particular, on the thorny issue of knowing whether the references that we have in this text, and in others, are to 'irregular immigrants' or 'illegal immigrants'. On this issue, the rapporteur, Mr Díaz de Mera, had a very constructive and dynamic attitude. It is also true that the treaties and the position of the Council itself did not allow him to go further on this issue and establish a definition that was more wide-ranging, as well as more technically correct, for cases of irregular and undocumented immigrants.
I believe that what is at stake here, and what has been at stake in many discussions that we have had on immigration in the European Parliament, is that we have a repressive policy on immigration that has been almost entirely completed, with nothing missing: the primary function of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), that of the Schengen Agreement, and even that of the liaison officers - which is currently being amended, as it has been before - is to control borders, which is a repressive function.
Moreover, we all know here in Parliament, on the left and increasingly on the right, that an immigration policy which only includes repressive measures is not an immigration policy whatsoever, because an immigration policy worthy of this name also requires a legal section for legal immigration channels.
I believe that if we were just voting on Mr Díaz de Mera's report, as such, with the ideas that he has been putting forward, I would be fully in favour. However, we are instead voting on the compromise with the Council, at first reading, so I believe that we have not gone as far as we could have gone with this.
on behalf of the EFD Group. - Madam President, one of the totems of a sovereign state is that it controls who can and who cannot come into its own country. Unfortunately, several governments in the UK have given away this power to unelected, faceless bureaucrats in Brussels. What a disaster it has proven to be. We have a situation now where we have uncontrolled EU immigration into our country, which has resulted in wages being driven down and people - indigenous people - being put out of work. I do not believe that this EU immigration liaison officers' network has any power to stop this happening at all.
We also have a two-tier immigration system in our country whereby if you are from Australia or New Zealand or anywhere else, you have a cap. However, if you are from Latvia or Poland or any of the EU countries, you can come to our country willy-nilly. This is fundamentally wrong. It is argued that this network will help control illegal immigration, but what happens if a country like Romania, for example, basically gives citizenship to hundreds of thousands of illegal immigrants? What it does is it makes a mockery of the whole system.
I support elected politicians in the UK having control over our own borders. What I do not support are unaccountable, unelected appointees. I believe that the strengthening of this network would not be necessary if each individual Member State had the power to control who does and who does not come onto its lands. I therefore implore everybody to reject this report.
(The speaker agreed to take a blue card question under Rule 149(8))
(HU) Madam President, my fellow Member from the UK spoke of the difficulties British employees are facing as a result of immigration in their country. I come from Hungary, a country where a large number of people are unfortunately forced to move to England to find work, for example, as nurses or doctors or other qualified healthcare workers, as salaries in Hungary are extremely low. These people were trained in Hungary, at a very high standard, and Hungary is seeing the collapse of ...
(The President cut off the speaker)
Madam President, if doctors and dentists and people like that want to come to the UK to work - and we need their skills - then by all means they should come, but what we have at the moment is a situation where our market is saturated: we cannot control who comes from the EU and who does not. This is fundamentally wrong. It is bad and it is putting people out of work.
I shall give you an example. The taxi driver who drove me to the airport this morning was a bricklayer who has been laid off as a result of Polish people coming onto the site, undercutting British workers, and now he is driving a taxi. That cannot be right.
(NL) Madam President, it goes without saying that every agency working in the fight against illegal immigration can count on my support. If immigration liaison officers can make the work of, for example, Frontex more efficient, then that is a positive thing.
I would like to stress that we should not spend so much time staring at institutional and bureaucratic processes that we can no longer see the wood for the trees. The problem of illegal immigration is a political problem and one that requires political will if we are to come up with solutions to it.
Well, we have found out today that there are still Member States, such as Belgium, which reward illegal immigration, for political and ideological reasons. They are rewarding illegal immigrants by regularising their status or granting them residence permits. That way, illegal immigration is not combated, but actively encouraged. We can have as many immigration liaison officers and Frontex staff as we want but, in the meantime, the problem will just keep on getting worse.
What annoys me most about the present report is the recommendation that we should no longer speak of 'illegal immigration', but of 'irregular immigration', as it is now called. Well, I just cannot get my head around that: we seem to want to solve the problem by giving it another name or by pretending that the problem no longer exists. This is positively Orwellian. Let us just call a spade a spade; let us be clear and refer to illegal immigration and illegal immigrants.
(EL) Madam President, the mere fact that almost everyone today has congratulated our rapporteur, Mr Díaz de Mera García Consuegra, and all the shadow rapporteurs who worked on this endeavour, illustrates the very serious effort made and the excellent results achieved and, of course, I too congratulate them all. Today's debate is extremely important because it illustrates the effort we are making, at European level now, to manage legal, non-legal and illegal immigration flows, the effort we are making to coordinate and really demonstrate our solidarity between Member States and to make better use of all the instruments at our disposal.
We have created the immigration liaison officers' network. As we have already heard, this network involves approximately 130 countries and allows us to obtain sound information. We created Frontex, we recently created the European asylum support office, we signed the readmission agreement, we are making use of all the European funds at our disposal and are strengthening them as much as we can year on year. The very fact that we have now arrived at a point where we make use of and combine these tools - in other words, we see what Frontex's requirements are, link up with the network of liaison officers and combine all the means and instruments at our disposal even more closely - illustrates that we are moving forward more efficiently.
Of course, no one can say that we have reached our target level. When you see that, in Greece, we have 90% of illegal entries of immigrants into Europe, that alone shows that we have a great deal to do. However, this cooperation and the facilities that we have prove that we can move forward even more efficiently. They allow us to be optimistic, insofar as we can, that Europe has the facilities and that, with solidarity and close cooperation by one and all, we shall be able to achieve even better results in future. Rest assured, Commissioner, that we shall support all such efforts on the part of the Commission. Have no doubt that we shall support all such initiatives on your part.
(DE) Madam President, as we are aware, the officers of the Frontex border guard agency carry out important work as part of the operational cooperation between the Member States and third countries to combat illegal immigration. In my opinion, this needs to be effectively combated in the transit countries in particular. A dense network of immigration liaison officers and their close cooperation is therefore a sensible measure to enable us effectively to combat mass immigration into Europe with all its negative consequences for the peoples of Europe. It must be ensured, however, that the information and assessments provided by liaison officers are made available to Frontex and the national authorities as quickly as possible and without any red tape.
In general, we definitely need greater cooperation on immigration issues between all the actors. In my opinion, the powers of Frontex should be enhanced as quickly as possible - with the consent of the Member States - in order to be able to ensure that its work is uniform and effective, particularly at the external borders.
(MT) Madam President, as the rapporteur for the Frontex Regulation, I am happy to welcome the latest development that has been made to the law that we have before us, as it will help us throughout the process of strengthening the Frontex agency. My report on the agency and on the changes that need to be made to its remit was actually presented last month and the deadline by which the amendments need to be made expires this very week. Therefore, I augur that in the coming months - January and February - the LIBE Committee will adopt the amendments on the Frontex report, and that we will be able to conclude it within the Committee. I then hope that we would be able to initiate the process towards closing this dossier as swiftly as possible. Nonetheless, the fact that we are going to have these immigration liaison officers that will facilitate the communication of information to Frontex is an extremely positive development.
(IT) Madam President, ladies and gentlemen, this report could have received a favourable vote, but unfortunately it has been modified by what we consider to be avoidable and unnecessary amendments, which have replaced the words 'illegal' and 'clandestine' with the word 'irregular', almost as if there were a fear of saying things as they really are.
On a positive note, however, the report provides for the creation of a network of immigration liaison officers posted to consular authorities and to international organisations, with responsibility for preventing illegal immigration and facilitating the repatriation of illegal immigrants.
Furthermore, the direct exchange of information on illegal migration flows between States, embassies and international organisations may prove useful in combating the activities of criminal networks. Too many lives have been destroyed. Preventing trafficking in human beings is one of the challenges that the EU must overcome.
(DE) Madam President, the Member States send immigration liaison officers to third countries in order to combat illegal immigration in contact with the authorities in those countries. I therefore consider cooperation between these officers and Frontex to be urgently necessary. We need a meaningful exchange of information and best practice, and we also need to avoid having duplicate structures. I hope that such synergies will result in more efficient border controls - particularly since Frontex has no external officers of its own in third countries.
A key element of this cooperation must be the consistent processing of readmission agreements, whether in Eastern Europe or on the continent of Africa, because chaos reigns in the EU where the repatriation of illegal immigrants is concerned. Some Member States proceed with great vigour, while others are very sluggish. Naturally, this then has negative implications for all the Member States.
There is therefore an urgent need to act. Frontex needs to be bolstered, and the EU also needs to force authorities in the Member States to fulfil their responsibilities.
(HU) Madam President, ladies and gentlemen, the report and the proposal behind it clearly serve, and are intended to prepare, the promotion and facilitation of immigration, which we consider unacceptable. The creation of a network of immigration liaison officers is one more step towards a centralised measure controlled by the European Union that serves the spreading of immigrants and refugees. Furthermore, it is unacceptable that they intend to replace the term 'illegal immigration' with 'irregular immigration,' thereby attempting to further legitimise this otherwise illegal act. The peoples of Europe have had enough of the flood of immigrants, and we would welcome it if the elected Members sitting in this House also acknowledged this. Unfortunately, I can say no more about this report than that it is a caricature of itself. What is embodied in this report is a caricature of the European Parliament.
Madam President, the amendment to the regulation facilitates the exchange of information 'to manage legal and illegal immigration'. I do not want to manage it: I want to stop it. Migration is based on the false assumption that we are the products of our culture and that exposure to European culture will transform non-Europeans into Europeans in the second generation, if not the first. Distinct peoples are not the product of distinct cultures: distinct cultures are the product of distinct peoples.
Bring the populations of the Third World into Europe and you will be bringing the Third World into Europe - not temporarily, but for all time. That is what we have been doing for the last six decades.
(HU) Madam President, now would be the time for us to finally try to find and remedy the root causes of the issue of immigration. For human reasons, I propose the introduction of everyone's right to reside in their native land, in their home country, and appropriate economic and other conditions should be created in the world, including in countries considered second-rate EU Member States, to ensure that people can live in the country that is their homeland. To continue my previous train of thought, the healthcare system in Hungary has collapsed, or is on the brink of collapse, as Hungarian doctors, nurses and employees with healthcare qualifications are forced to migrate en masse within the EU, to England, for example, as well as to other countries, essentially becoming economic refugees. It would be time to investigate this phenomenon and take action to combat it, for example, by requiring Member States, where necessary, to ensure an appropriate livelihood for qualified doctors and nurses.
Member of the Commission. - Madam President, even if the debate did not show it, I understand, Mr Díaz de Mera, that you have very strong support for your proposal. I would like to congratulate you on that because it shows that you have done very important work.
I also want to reiterate my joy that you have reinforced the human rights aspects in this through the amendments made by the committee. It will ensure that all relevant aspects, especially human rights, are taken into consideration when we look at a country or a region and when we report matters in relation to irregular migration in the given country or region. We know that there is a very clear correlation between the human rights situation and the number of migrants or asylum seekers. This is a major push factor.
This is also a task for the Asylum Support Office. It will collect such information on countries of origin and transit of asylum seekers. The core function of ILOs - the liaison officers - is to establish and maintain contact with the host countries' authorities with a view to preventing and combating irregular migration. Providing a full assessment of the human rights situation in the host country, however, is not within their competence, although it is high on the agenda.
I think that we have improved the text with your proposal and I very much look forward to your vote tomorrow. I would like to thank you and the shadow rapporteurs again for your important work.
Madam President, Commissioner, thank you very much for your words, and also for your commitment. I would once again like to express my admiration for the way that you are managing the portfolio with which you have been entrusted.
There have been 18 speeches this afternoon, and the majority groups have supported this report. I would therefore like to reiterate my deep and heartfelt gratitude, because they have participated actively, enriching and amending substantive issues that should be included and are now included.
I am essentially referring to the human rights chapter, the European Asylum Support Office and the role of the United Nations High Commission for Refugees.
Obviously, in such a broad and diverse Chamber, we are not obliged to agree with one another, which is why the efforts that we have all made to reach a very broad consensus are particularly significant. Ladies and gentlemen, from a centre-right and Christian Democrat position, I am indeed saying that I am unequivocally in favour of the expression 'irregular', and that I reject the expression 'illegal', as legally, semantically and ethically inappropriate.
Thank you very much to all my fellow Members for their support, and also for their speeches, including the dissenting ones.
The debate is closed.
The vote will take place on Tuesday, 14 December.